DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao US 2010/0259551.

Regarding claim 1, the method thereof is met by Kao as applied to claim 10.  
Regarding claim 2, the method thereof is met by Kao as applied to claim 11.  
Regarding claim 3, the method thereof is met by Kao as applied to claim 12.  

Regarding claim 6, the method thereof is met by Kao as applied to claim 15.  
Regarding claim 7, the method thereof is met by Kao as applied to claim 16.  
Regarding claim 8, the method thereof is met by Kao as applied to claim 17.  
Regarding claim 9, the method thereof is met by Kao as applied to claim 18.  
Regarding claim 10, Kao in Figs. 1-2 discloses a  white balance adjustment system for a display screen, comprising: a measuring element (40, See Fig. 1, [0014]) configured to cause sub pixels of at least a part of pixels of the display screen (20, as it may comprise an “LCD monitor,” [0013])to display, with a preset grayscale, monochrome images of all colors (the image will comprise a plurality of monochrome images corresponding to the sib pixels) in turn (See different colored images, [0017]), and measuring chromaticity coordinate values (at 205, See Fig. 2 and [0019]) and actual brightness values of the displayed monochrome images of all colors (Id.); 
a calculating element (10, Fig. 1)configured to calculate an actual brightness ratio (corresponding to the “measured luminance and coordinates,” See [0015], this can be expressed as a luminance ratio of different color coordinates) among actual brightness values of the sub pixels of all colors in case of the preset grayscale (corresponding to the “measured luminance and coordinates,” See [0015]), based on the measured actual brightness values of the monochrome image of the sub pixels of all colors (Id.) the actual brightness ratio being a ratio among the actual brightness values of the monochrome images of all colors (the actual brightness ratio will be a ratio among the actual brightness values of the monochrome images of all colors, as it will correspond to measured image comprising a plurality of monochrome images in all colors)  and having respective actual components it will have respective actual componentsz of all colors of the monochrome image corresponding to brightness); and
 calculating a standard brightness ratio (corresponding to “adjusted gray level settings,” [0015])among standard brightness values of the sub pixels of all colors when the display screen displays standard white light in case of the preset grayscale (See [0015]-[0017]), based on the measured chromaticity coordinate values of the color images of the sub pixels of all colors (Id.) the standard brightness ratio (corresponding to “adjusted gray level settings,” [0015]) being a ratio among the standard brightness values of the monochrome images of all colors (the  “adjusted gray level settings,” [0015], will be a ratio among the standard brightness values of the monochrome images of all colors)and having respective standard components for all colors (it will have respective standard components for all colors); and 
a comparing and adjusting element (corresponding to 10 in Fig. 1)configured to compare the actual brightness ratio and the standard brightness ratio (at 217 in Fig. 2)in case of the preset grayscale to obtain a comparison result (output of 217 in Fig. 2), and adjusting grayscales of the sub pixels of all colors in accordance with the comparison result (if 217 is NO and 221 is then NO, and the process goes to 223 and then to 205)to cause the display screen to display standard white light (in order to operably construct a white point plan in 213), 
wherein, the comparing and adjusting element (corresponding to 10 in Fig. 1)is configured to determine, as a reference color  (at step 207 in Fig. 2), a color of the monochrome image which has a smallest ratio between its actual component in the actual brightness ratio and its standard component in the standard brightness ratio (by operation of selecting a color in 207 in a subsequent loop when 217 and 221 are no this selected color will have a smallest ratio between its actual component in the actual brightness ratio and its standard component in the standard brightness ratio), remain the See [0019]).
Regarding claim 11, Kao discloses the white balance adjustment system for a display screen of claim 10. Furthermore, Kao in Figs. 1-2  discloses wherein, the measuring element (40, See Fig. 1, [0014]) causes sub pixels of all colors of all pixels of the display screen to display (See [0017]), with a preset grayscale (See [0017]), monochrome images of all colors in turn (See [0017]), and measures chromaticity coordinate values and actual brightness values of the displayed monochrome images of all colors (at 205 in Fig. 2, Sere [0019]). 
Regarding claim 12, Kao discloses the white balance adjustment system for a display screen of claim 10. Furthermore, Kao in Figs. 1-2  discloses wherein, each of the at least a part of pixels of the display screen (corresponding to pixels in 20, see Fig. 1, as 20 may comprise a monitor, See [0013])comprises a red sub pixel (a red color component in order to display red as described in [0015]-[0017]), a green sub pixel (a green color component in order to display green as described in [0015]-[0017]), and a blue sub pixel (a blue color component in order to display blue as described in [0015]-[0017]), wherein the measuring element is further configured to: 
 set a grayscale of the red sub pixel as the preset grayscale (See [0019]), setting a grayscale of each of the green sub pixel and the blue sub pixel as 0 (See [0019]), display a red image (See [0019]), and measure the chromaticity coordinate value and the actual brightness value of the displayed red image of the red sub pixel (See [0019]), 
set a grayscale of the green sub pixel as the preset grayscale (See [0019]), setting the grayscale of each of the red sub pixel and the blue sub pixel as 0 (See [0019]), display a green image (See [0019]), 
set a grayscale of the blue sub pixel as the preset grayscale (See [0019]), setting the grayscale of each of the green sub pixel and the red sub pixel as 0 (See [0019]), display a blue image (See [0019]), and measure the chromaticity coordinate value and the actual brightness value of the displayed blue image of the blue sub pixel (See [0019]). 
Regarding claim 14, Kao discloses the white balance adjustment system for a display screen of claim 10. Furthermore, Kao in Figs. 1-2 and 4-5  and claim 6 discloses wherein, the comparing and adjusting element (corresponding to 10 in Fig. 1) is configured to calculate a relative difference A (corresponding to the right portion of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                    in Claim 6) for a sub pixel of a color as follows: A=(P-P1)/P1 where P is a proportion of the actual brightness value (corresponding to m2 times a constant in the equation where the term is equal to the right side of the equation rewritten) of the sub pixel of the color in the actual brightness values of the sub pixels of all colors (See Claim 6); and P1 is a proportion of the standard brightness value (corresponding to                         
                            
                                
                                    m
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     times a constant in the equation where the term is equal to the left side of the equation rewritten) of the sub pixel of the color in the standard brightness values of the sub pixels of all colors (See Claim 6). 
Regarding claim 15, Kao discloses the white balance adjustment system for a display screen of claim 10. Furthermore, Kao in Figs. 1-2  discloses wherein, the comparing and adjusting element (corresponding to 10 in Fig. 1) is further configured to determine an adjusting direction ( a direction of increase or decrease in 230) to increase or reduce the grayscale of the sub pixel of each color in accordance with the comparison result (corresponding to 230 in Fig. 2), so as to adjust the grayscales of the sub pixel of each color based on the adjusting direction (230, See Fig. 2). 
See “the video signal generator 30 generates RGB signals having pre-determined gray levels ranging from 0 to 255,” [0014]), and the preset grayscale is at least one of the grayscale values 1 to 255 (Id.); or data is transmitted in 6-bit mode in the display screen, 2.sup.6 grayscales with grayscale value ranging from 0 to 63 are set, and the preset grayscale is one of the grayscale values 1 to 63. 
Regarding claim 17, Kao discloses the white balance adjustment system for a display screen of claim 16. Furthermore, Kao in Figs. 1-2  discloses a repeating element (corresponding to 10 in Fig. 1)  configured to control the measuring element (corresponding to 40 in Fig. 1), the calculating element and the comparing and adjusting element (corresponding to 10 in Fig. 1) to repeat their respective operations once with respect to each of all the grayscale values (by operation of the process loop in Fig. 2 repeating, when 221 is no). 
Regarding claim 18, Kao discloses the white balance adjustment system for a display screen of claim 16. Furthermore, Kao in Figs. 1-2  discloses a storing element (corresponding to a gamma table, See [0014]) configured to store the adjusted grayscales of the sub pixels of all the colors with respect to all the grayscale values (See [0014]), so as to facilitate inquiring subsequently about respective adjusted grayscales of the sub pixels of all the colors (See [0014]-[0015]), and inputting the respective adjusted grayscales as image data into the display screen to achieve white balance (Id.). 
Regarding claim 19, Kao discloses a display screen and a white balance adjustment system (the white balance adjustment system for a display screen of claim 10, See rejection to claim 10 and corresponding citations in Kao), wherein the white balance adjustment system is the white balance See rejection to claim 10 and corresponding citations in Kao).
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
Applicant argues Kao does not suggest “the actual brightness ratio being a ratio among the actual brightness values of the monochrome images of all colors and having respective actual components for all colors”and “the standard brightness ratio being a ratio among the standard brightness values of the monochrome images of all colors and having respective standard components for all colors”.This is disagreed to. The rgb colored image in Kao can be construed as comprising a plurality of monochromatic images that correspond to red, greed, and blue monochromatic images. As such. Kao meets “the actual brightness ratio being a ratio among the actual brightness values of the monochrome images of all colors and having respective actual components for all colors”and “the standard brightness ratio being a ratio among the standard brightness values of the monochrome images of all colors and having respective standard components for all colors” (See also rejections above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am- 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621